Title: From John Adams to John Quincy Adams, 12 December 1824
From: Adams, John
To: Adams, John Quincy



my Dear Son
Quincy December 12th. 1824

Mr. Alexander Townsend, bound to Washington has called to see if I have any Packages to send, having none I give him this letter of introduction though as I presume you know him personally, he will want none.
Poor Baily still lives the life of a Spider:—and I fear you are soon to be cast in to the Crater of a Volcano. I am sorry to hear that Mrs Adams’s health is not so good as it has been I hope her anxiety for her Husband, will not increase her malady—George and Charles are great to comforts to us—we are all pritty well except Mrs Clark who has an attack of a Lung fever—Isaac Hull has gone to a Latin school, in Roxbury under the diretion of Mr Emerson a likely Son of your former Minster
New England appears to be very well satisfied with itself in the late Election, And new York has done wonders considering the five and twenty years preponderance of the Burr and Buren system—
I am with the tenderest affections to Mrs. Adams, Miss Mary and Elizabeth not forgeting my gratitude to John for his lively and sensible letter, every one of which affords me amusement till another comes—
I am as usual ever your affectionate Father
John Adams